Exhibit 10.1

EXECUTION COPY

 

 

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

BETWEEN

EDGAR ONLINE, INC.

AND

BAIN CAPITAL VENTURE INTEGRAL INVESTORS, LLC

DATED AS OF JANUARY 28, 2010

 

 



--------------------------------------------------------------------------------

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

This SERIES B PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into this 28th day of January, 2010 (the “Purchase Date”) by and between
EDGAR Online, Inc., a Delaware corporation (the “Company”) and Bain Capital
Venture Integral Investors, LLC, a Delaware limited liability company (“Bain
Capital” or the “Purchaser”). Certain terms used and not otherwise defined in
the text of this Agreement are defined in Section 10 hereof.

W I T N E S S E T H

WHEREAS, the Company desires to issue and to sell to the Purchaser, and the
Purchaser desires to purchase from the Company, the shares of Series B Preferred
Stock set forth on the Schedule I attached hereto in the column Shares
Purchased, all in accordance with the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto,
intending to be bound, hereby agree as follows:

1. Authorization of Securities. The Company has authorized the issuance and sale
of up to 120,000 shares of its Series B Convertible Preferred Stock, par value
$0.01 per share (“Series B Preferred Stock”), which will be convertible into
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), and which will have the rights, preferences and privileges set forth in
the form of Certificate of Designation attached hereto as Exhibit A (the
“Certificate of Designation”). The shares of Common Stock into which the Series
B Preferred Stock is convertible are sometimes referred to herein as the
“Conversion Shares” and the shares of Series B Preferred Stock and the
Conversion Shares are sometimes referred to herein collectively as the
“Securities”.

2. Sale and Purchase of the Series B Preferred Stock. Upon the terms and subject
to the conditions herein contained, the Company agrees to sell to the Purchaser,
and the Purchaser agrees to purchase from the Company, at the Closing, the
number of shares of Series B Preferred Stock set forth in the column “Shares
Purchased” opposite the Purchaser’s name on Schedule I attached hereto, for a
purchase price per share equal to $100.00 (the “Purchase Price”), which shall be
paid in cash, as set forth in the column “Consideration” opposite the
Purchaser’s name on Schedule I attached hereto.

3. Closing; Payment of Purchase Price; Use of Proceeds.

3.1. Closing. The closing (the “Closing”) with respect to the transaction
contemplated in Section 2 hereof shall take place at the offices of Ropes &
Gray LLP, One International Place, Boston, Massachusetts at 10:00 a.m. on
January 28, 2010, or at such other time and place as the Company and the
Purchaser may agree (the “Closing Date”). At the Closing, the Company shall
deliver to the Purchaser a certificate representing the Series B

 

- 1 -



--------------------------------------------------------------------------------

Preferred Stock which the Purchaser is purchasing at the Closing as set forth on
Schedule I attached hereto, registered in the name of the Purchaser, against
delivery to the Company by the Purchaser of a wire transfer in the amount of the
Purchase Price therefor.

3.2. Use of Proceeds. The Company shall use the proceeds from the sale of Series
B Preferred Stock hereunder for general corporate purposes.

4. Representations and Warranties of the Purchaser; Register of Securities;
Restrictions on Transfer. The Purchaser represents and warrants to the Company
as follows:

4.1. Organization. The Purchaser is duly formed or organized, validly existing
and in good standing under the laws of its jurisdiction of organization or
formation, and has all requisite corporate, limited liability company,
partnership or trust (as the case may be) power and authority to enter into this
Agreement and the other Transaction Documents and instruments referred to herein
to which it is a party and to consummate the transactions contemplated hereby
and thereby.

4.2. Validity. The execution, delivery and performance of this Agreement and the
other Transaction Documents and instruments referred to herein, in each case to
which the Purchaser is a party, and the consummation by the Purchaser of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action on the part of the Purchaser. This Agreement has been duly
executed and delivered by the Purchaser, and the other Transaction Documents and
instruments referred to herein to which it is a party will be duly executed and
delivered by the Purchaser, and each such agreement constitutes or will
constitute a valid and binding obligation of the Purchaser enforceable against
it in accordance with its terms.

4.3. Brokers. There is no broker, investment banker, financial advisor, finder
or other person which has been retained by or is authorized to act on behalf of
the Purchaser who might be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

4.4. Investment Representations and Warranties. The Purchaser understands that
the offering and sale of the Securities have not been registered under the
Securities Act and are being made in reliance upon federal and state exemptions
for transactions not involving a public offering which depend upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser acknowledges
that, except as set forth in the Investor Rights Agreement, the Company has no
obligation to register or qualify the Securities for resale.

4.5. Acquisition for Own Account. The Purchaser is acquiring the Securities for
its own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act.

 

- 2 -



--------------------------------------------------------------------------------

4.6. Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.
The Purchaser is able to bear the economic risk of an investment in the
Securities and is able to sustain a loss of all of its investment in the
Securities without economic hardship if such a loss should occur.

4.7. Accredited Investor. The Purchaser is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act.

4.8. Access to Information. The Purchaser has been given access to all Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Securities. The representations of the
Purchaser contained in this Section 4.8 shall not affect the ability of the
Purchaser to rely on the representations and warranties made by the Company
pursuant to Section 5 of this Agreement.

4.9. Restricted Securities.

(a) The Purchaser understands that the Securities will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such Securities may be
resold without registration under the Securities Act only in certain limited
circumstances.

(b) The Purchaser acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Securities Act and under applicable
state securities laws or an exemption from such registration is available.

(c) The Purchaser is aware of the provisions of Rule 144 under the Securities
Act which permit limited resale of securities purchased in a private placement.

4.10. Residence. The office or offices of the Purchaser in which its investment
decision was made, and which is its principal place of business, in the case of
a corporation, limited liability company, partnership or other entity, or is its
residence, in the case of an individual, is located at the address or addresses
of the Purchaser set forth on Schedule I hereto.

5. Representations and Warranties by the Company. Except as set forth by the
Company in a written Disclosure Schedule provided by the Company to the
Purchaser dated the date hereof (the “Disclosure Schedule”), the Company
represents and warrants to the Purchaser that the statements contained in this
Section 5 are complete and accurate as of the date of this Agreement. The
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections and subsections contained in this Section 5, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections

in this Section 5 only to the extent it is readily apparent from a reasonable
reading of the disclosure that such disclosure is applicable to such other
sections and subsections.

 

- 3 -



--------------------------------------------------------------------------------

5.1. Capitalization.

(a) As of the date hereof, and after giving effect to the filing of the
Certificate of Designation, the authorized capital stock of the Company consists
of 50,000,000 shares of Common Stock, par value $0.01 per share, and 1,000,000
shares of preferred stock, par value $0.01 per share, of which 500,000 shares
are designated Series A Preferred Stock and 120,000 shares are designated Series
B Preferred Stock. As of the date hereof, and after giving effect to the filing
of the Certificate of Designation, 27,865,532 issued shares of Common Stock, of
which 991,772 shares are held by the Company as treasury shares and 26,873,780
are outstanding, no shares of Series A Preferred Stock outstanding and no shares
of Series B Preferred Stock outstanding, 3,598,942 shares of Common Stock are
reserved for issuance under the Company’s 2005 Stock Award and Incentive Plan
(the “Benefit Plan”), and 1,503,185 shares of Common Stock are available for
grant under the Benefit Plan. As of the date hereof, and after giving effect to
the filing of the Certificate of Designation, the Company has no other shares of
capital stock authorized, issued or outstanding. A capitalization table
presenting the capitalization of the Company after giving effect to the filing
of the Certificate of Designation and the Closing is set forth on Schedule
5.1(a) hereto.

(b) As of the date hereof, except as set forth in the SEC Reports or on Schedule
5.1(b) and except as may be granted or required by this Agreement or the other
Transaction Documents, (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company, or arrangements by
which the Company is or may become bound to issue additional shares of capital
stock, nor are any such issuances or arrangements contemplated; (ii) there are
no agreements or arrangements under which the Company is or may become obligated
to register the sale of any of its securities under the Securities Act;
(iii) the Company has no obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any of its equity securities or any interests
therein or to pay any dividend or make any distribution in respect thereof; and
(iv) the Company has not reserved any shares of capital stock for issuance
pursuant to any stock option plan or similar arrangement.

5.2. Due Issuance and Authorization of Capital Stock. All of the outstanding
shares of capital stock of the Company have been validly issued and are fully
paid and non-assessable. The sale and delivery of the shares of Series B
Preferred Stock to the Purchaser, when issued, sold and delivered in accordance
with the terms and for the consideration hereof, and the issuance and/or
delivery of the Conversion Shares upon conversion of the shares of Series B
Preferred Stock will vest in the holders thereof legal and valid title to such
Securities, free and clear of any lien, claim, judgment, charge, mortgage,
security interest, pledge, escrow, equity or other encumbrance (collectively,
“Encumbrances”).

 

- 4 -



--------------------------------------------------------------------------------

5.3. Organization. The Company and each of its Subsidiaries (a) is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, except, in the case of its
Subsidiaries, where the failure to be so incorporated or organized would not
have a Material Adverse Effect, (b) is duly qualified to do business as a
foreign entity and is in good standing in each jurisdiction where the nature of
the property owned or leased by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect, and (c) has all requisite corporate
power and authority to own or lease and operate its assets and carry on its
business as presently being conducted. The Company has its principal place of
business and chief executive office in Norwalk, Connecticut.

5.4. Subsidiaries. All of the direct and indirect Subsidiaries of the Company
are set forth on Schedule 5.4. The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Encumbrances, and all of the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.

5.5. Consents. Assuming the accuracy of the representations made by the
Purchaser in Section 4 of this Agreement and except as set forth on Schedule
5.5, neither the execution, delivery or performance of the Certificate of
Designation, this Agreement or the other Transaction Documents by the Company,
nor the consummation by it of the obligations and transactions contemplated
hereby or thereby (including, without limitation, the issuance, the reservation
for issuance and the delivery of the Series B Preferred Stock or the issuance
and delivery of the Conversion Shares) requires any consent of, authorization
by, exemption from, filing with or notice to any Governmental Entity or any
other Person, other than (a) the filing of the Certificate of Designation with
the Secretary of State of the State of Delaware, (b) the filings required to
comply with the Company’s registration obligations under the Investor Rights
Agreement and (c) filings required under applicable U.S. federal and state
securities laws.

5.6. Authorization; Enforcement. The Company has all requisite corporate power
and has taken all necessary corporate action required for the due authorization,
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities and the provision to the Purchaser of the rights contemplated by
the Transaction Documents) and no action on the part of the stockholders of the
Company is required. The execution, delivery and performance by the Company of
each of the Transaction Documents, the execution and filing of the Certificate
of Designation, and the consummation by the Company of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company, and the other Transaction Documents and
instruments referred to herein to which it is a party will be duly executed and
delivered by the Company, and each such agreement constitutes or will constitute
a valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general equitable principles.

 

- 5 -



--------------------------------------------------------------------------------

5.7. Issuance of Securities. The Securities, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be duly authorized and a sufficient number of authorized shares of Common
Stock (which may be unissued or issued but held by the Company as treasury
shares) have been reserved for issuance upon conversion of the Series B
Preferred Stock, and upon such issuance or conversion in accordance with the
terms of this Agreement or the Certificate of Designation, as the case may be,
all such Securities will be duly authorized, validly issued, fully paid and
non-assessable, and free from all taxes and Encumbrances and will not be subject
to preemptive rights or other similar rights of stockholders of the Company, and
the issuance of such shares will not impose personal liability upon the holder
thereof.

5.8. No Conflicts. Except as set forth on Schedule 5.8, the execution, delivery
and performance of each of the Transaction Documents, the execution and filing
of the Certificate of Designation, and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance, as applicable, of the Series B Preferred Shares and
the Conversion Shares) will not (a) result in a violation of the amended and
restated certificate of incorporation and by-laws of the Company (the “Charter
Documents”) or the certificates of formation, operating agreements, certificates
of incorporation or by-laws of its Subsidiaries, (b) conflict with or result in
the breach of the terms, conditions or provisions of or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give rise to any right of termination, acceleration or cancellation
under, any agreement, lease, mortgage, license, indenture, instrument or other
contract to which the Company or any Subsidiary is a party, (c) result in a
material violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, U.S. federal and state securities laws and
regulations) applicable to the Company or any Subsidiary or by which any
property or asset of the Company or any Subsidiary is bound or affected,
(d) result in a material violation of any rule or regulation of FINRA or its
Trading Markets, or (e) result in the creation of any Encumbrance upon any of
the Company’s or any Subsidiary’s assets, except, in the case of clauses (b) or
(e), for any such conflicts, violations, breaches, defaults or other occurrences
that would not have, individually or in the aggregate, a Material Adverse
Effect. The Company is not in material violation of its Charter Documents and
neither the Company nor any Subsidiary is in material default (and, to the
knowledge of the Company, no event has occurred which, with notice or lapse of
time or both, would cause the Company to be in material default) under, nor, to
the knowledge of the Company, has there occurred any event giving others (with
notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any Material Contract. The business of the
Company and its Subsidiaries is not being conducted in violation in any material
respect of any law, ordinance or regulation of any Governmental Entity except
for such violations that would not have a Material Adverse Effect.

5.9. Material Contracts. Each Material Contract of the Company is listed on
Schedule 5.9 hereof. Each Material Contract is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent

 

- 6 -



--------------------------------------------------------------------------------

that enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and by
general equitable principles. There has not occurred any breach, violation or
default or any event that, with the lapse of time, the giving of notice or the
election of any Person, or any combination thereof, would constitute a breach,
violation or default by the Company under any such Material Contract or, to the
knowledge of the Company, by any other Person to any such contract, except for
such violations or defaults that would not have a Material Adverse Effect. To
the knowledge of the Company, it has not been notified that any party to any
Material Contract intends to cancel, terminate, not renew or exercise an option
under any Material Contract, whether in connection with the transactions
contemplated hereby or otherwise.

5.10. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights. Except pursuant to any agreement listed as an exhibit to an SEC Report,
this Agreement or the other Transaction Documents, no party has any right of
first refusal, right of first offer, right of co-sale, preemptive right or other
similar right regarding the securities of the Company. Except pursuant to any
agreement listed as an exhibit to an SEC Report or Schedule 5.10, there are no
provisions of the Charter Documents, no Material Contracts other than the
Certificate of Designation, this Agreement or the other Transaction Documents,
which (a) may affect or restrict the voting rights of the Purchaser with respect
to the Securities in its capacity as a stockholder of the Company, (b) restrict
the ability of the Purchaser, or any successor thereto or assignee or transferee
thereof, to transfer the Securities, (c) would adversely affect the Company’s or
the Purchaser’s right or ability to consummate the transactions contemplated by
this Agreement or comply with the terms of the other Transaction Documents or
the Certificate of Designation and the transactions contemplated hereby or
thereby, (d) require the vote of more than a majority of the Company’s issued
and outstanding Common Stock, voting together as a single class, to take or
prevent any corporate action, other than those matters requiring a different
vote under Delaware law, or (e) entitle any party to nominate or elect any
director of the Company or require any of the Company’s stockholders to vote for
any such nominee or other person as a director of the Company in each case
above.

5.11. Previous Issuances. Except as set forth on Schedule 5.11, all shares of
capital stock and other securities issued by the Company prior to the Closing
Date have been issued in transactions registered under or exempt from the
registration requirements under the Securities Act and all applicable state
securities or “blue sky” laws, and in compliance with all applicable corporate
laws. The Company has not violated the Securities Act or any applicable state
securities or “blue sky” laws in connection with the issuance of any shares of
capital stock or other securities prior to the Closing Date.

5.12. No Integrated Offering. Neither the Company, nor any of its Affiliates or
any other Person acting on the Company’s behalf, has directly or indirectly
engaged in any form of general solicitation or general advertising with respect
to the Securities nor have any of such Persons made any offers or sales of any
security of the Company or its Affiliates or solicited any offers to buy any
security of the Company or its Affiliates under circumstances that would require
registration of the Securities under the Securities Act or cause this offering
of Securities to be integrated with any prior offering of securities of the
Company for purposes of the Securities Act or any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

- 7 -



--------------------------------------------------------------------------------

5.13. SEC Reports; Financial Statements.

(a) Except as set forth in the SEC Reports or Schedule 5.13, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since December 31, 2006 (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied as to form in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. All Material Contracts to which the Company is a party or to which
the property or assets of the Company are subject that are required to be
included as part of or specifically identified in the SEC Reports are so
included or specifically identified.

(b) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

5.14. No Undisclosed Material Liabilities. As of the date of this Agreement,
there are no liabilities of the Company, of any kind whatsoever, whether
interest-bearing indebtedness, or liabilities accrued, contingent, absolute,
determined, determinable or otherwise, other than liabilities:

(a) reflected in the financial statements included in the SEC Reports;

(b) set forth on Schedule 5.14 hereto;

(c) incurred in the ordinary course of business, consistent with past practice;

 

- 8 -



--------------------------------------------------------------------------------

(d) created under, or incurred in connection with, this Agreement, the other
Transaction Documents or the Certificate of Designation; or

(e) which would not in the aggregate be material to the Company.

5.15. Litigation. There is no action, suit, investigation or other proceeding
pending against, or to the knowledge of the Company, threatened against or
affecting, the Company or any of its Subsidiaries or any of their properties or
to the knowledge of the Company any of its or their officers or directors before
any court or arbitrator or any Governmental Entity that could cause a Material
Adverse Effect, except as set forth in the SEC Reports or as set forth on
Schedule 5.15. To the knowledge of the Company, there are no facts that would
cause a reasonable person to believe that such a proceeding would likely result.

5.16. Taxes. The Company and each of its Subsidiaries has properly filed all
federal, foreign, state, local, and other tax returns and reports which are
required to be filed, which returns and reports were properly completed and are
true and correct in all respects, and all taxes, interest, and penalties due and
owing have been timely paid, except for those taxes, interest or penalties which
would not have a Material Adverse Effect. There are no outstanding waivers or
extensions of time with respect to the period for assessing or auditing any tax
or tax return of the Company or any Subsidiary, or claims now pending or matters
under discussion between the Company or any Subsidiary and any taxing authority
in respect of any tax of the Company or any Subsidiary.

5.17. Employee Matters.

(a) The Company has listed any “employee benefit plan” subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that it maintains
for employees as an exhibit to an SEC Report or on Schedule 5.17(a).

(b) Except as set forth on Schedule 5.17(b), (i) no director or officer or other
employee of the Company will become entitled to any retirement, severance or
similar benefit or enhanced or accelerated benefit (including any acceleration
of vesting) or lapse of repurchase rights or obligations with respect to any
employee benefit plan subject to ERISA or other benefit under any compensation
plan or arrangement of the Company (each, an “Employee Benefit Plan”)) solely as
a result of the transactions contemplated in this Agreement; and (ii) no payment
made or to be made to any current or former employee or director of the Company,
or any of its Affiliates by reason of the transactions contemplated hereby
(whether alone or in connection with any other event, including, but not limited
to, a termination of employment) will constitute an “excess parachute payment”
within the meaning of Section 280G of the Code.

(c) No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, to the knowledge of the Company, the continued employment of each
such executive officer does not subject the Company or any of its Subsidiaries
to any liability with respect to any of the foregoing matters, except for such
violations which would not have a Material Adverse Effect.

 

- 9 -



--------------------------------------------------------------------------------

(d) The Company and its Subsidiaries are in compliance with all applicable
federal, state, local and foreign statutes, laws (including, without limitation,
common law), judicial decisions, regulations, ordinances, rules, judgments,
orders and codes respecting employment, employment practices, labor, terms and
conditions of employment and wages and hours, and no work stoppage or labor
strike against the Company or any Subsidiary is pending or, to their knowledge,
threatened, nor is the Company or any Subsidiary involved in or, to their
knowledge, threatened with any labor dispute, grievance or litigation relating
to labor matters involving any employees of the Company or any Subsidiary,
except for any of the foregoing which would not have a Material Adverse Effect.
To the Company’s knowledge, there are no suits, actions, disputes, claims (other
than routine claims for benefits), investigations or audits pending or, to the
knowledge of the Company, threatened in connection with any Employee Benefit
Plan.

5.18. Compliance with Laws. The Company and its Subsidiaries have, and are in
compliance with the terms of, all franchises, permits, licenses and other rights
and privileges necessary to conduct the Company’s present and proposed business
and are in compliance with and have not violated, in any respect, any applicable
provisions of any laws, statutes, ordinances or regulations or the terms of any
judgments, orders, decrees, injunctions or writs, except for any of the
foregoing which would not have a Material Adverse Effect.

5.19. Brokers. Except as set forth on Schedule 5.19, there is no investment
banker, broker, finder, financial advisor or other person which has been
retained by or is authorized to act on behalf of the Company who is entitled to
any fee or commission in connection with the transactions contemplated by this
Agreement.

5.20. Environmental Matters.

(a) (i) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company, threatened by any Person against the Company or any of
its Subsidiaries and no penalty has been assessed against the Company or any of
its Subsidiaries, in each case, with respect to any matters relating to or
arising out of any Environmental Law; (ii) the Company and its Subsidiaries are
in material compliance with all applicable Environmental Laws; and (iii) to the
knowledge of the Company, there are no material liabilities of or relating to
the Company and its Subsidiaries relating to or arising out of any Environmental
Law, and there is no existing condition, situation or set of circumstances which
could reasonably be expected to result in a such a liability.

(b) For purposes of this Agreement, the term “Environmental Laws” means federal,
state, local and foreign statutes, laws, binding judicial decisions,
regulations, ordinances, rules, binding judgments, binding orders, codes,
binding

 

- 10 -



--------------------------------------------------------------------------------

injunctions and permits relating to human health and the environment, including,
but not limited to, Hazardous Materials; and the term “Hazardous Material” means
all substances or materials regulated as hazardous, toxic, explosive, dangerous,
flammable or radioactive under any Environmental Law including, but not limited
to: (i) petroleum, asbestos, or polychlorinated biphenyls and (ii) in the United
States, all substances defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan.

5.21. Intellectual Property Matters.

(a) “Intellectual Property” means any and all of the following arising under the
laws of the United States, any other jurisdiction or any treaty regime: (i) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures and all reissuances, continuations, continuations-in-part,
divisionals, revisions, extensions and reexaminations thereof, (ii) all
trademarks, service marks, trade dress, logos, trade names and corporate names
and all translations, adaptations, derivations and combinations thereof and
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith, (iii) all copyrightable works, mask works
or moral rights, all copyrights and all applications, registrations and renewals
in connection therewith, (iv) all trade secrets and confidential business
information (including, without limitation, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (v) all computer software (including, without limitation, data
and related documentation and except for any commercial “shrink-wrapped”
software) and source codes, (vi) all other proprietary rights, (vii) all copies
and tangible embodiments of the foregoing (in whatever form or medium) and
(viii) all licenses or agreements in connection with the foregoing. “Company
Intellectual Property” means all Intellectual Property which is material to the
business of the Company and its Subsidiaries, provided that any Intellectual
Property that is licensed by the Company or any of its Subsidiaries shall be
included within the meaning of Company Intellectual Property only within the
scope of use by the Company and its Subsidiaries or in connection with the
Company’s business.

(b) Except as set forth on Schedule 5.21(b), with respect to each item of
Company Intellectual Property:

(1) the Company or its Subsidiary possesses all rights, titles and interests in
and to the item if owned by the Company or its Subsidiary, free and clear of any
Encumbrance, license or other restriction, and uses and contemplates using such
item, in the case of a licensed item, in the manner in which it is entitled to
use such item under the applicable license agreement, and the Company has taken
or caused to be taken commercially reasonable and prudent steps for a company of
like resources and business model to protect its rights in and to the item owned
by the Company or its Subsidiary;

 

- 11 -



--------------------------------------------------------------------------------

(2) the item, if owned by the Company or its Subsidiary, is not, and if
licensed, to the knowledge of the Company is not, subject to any outstanding
injunction, judgment, order, decree, ruling or charge naming the Company or a
Subsidiary;

(3) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the knowledge of the Company, has been or is
being threatened which challenges the validity, enforceability, use or ownership
of the item;

(4) to the knowledge of the Company, the Company or its Subsidiary has
sufficient right, title and interest to use or own the item without infringement
upon any valid and enforceable Intellectual Property right or other right of any
third party, except for such failure which would not have a Material Adverse
Effect;

(5) except in the ordinary course of business and to the knowledge of the
Company, the Company and its Subsidiaries have not agreed to indemnify any
person for or against any interference, infringement or misappropriation;

(6) to the knowledge of the Company, no third party has interfered with,
infringed upon, misappropriated or otherwise come into conflict with the Company
Intellectual Property, except for such interference, infringement or
misappropriation which would not have a Material Adverse Effect;

(7) neither the Company nor any Subsidiary is party to any option, license,
sublicense or agreement covering the item that it is in breach or default
thereunder, and no event has occurred which, with notice or lapse of time, would
constitute a breach or default or permit termination, modification or
acceleration thereunder, except for such breach or default which would not have
a Material Adverse Effect; and

(8) to the knowledge of the Company, each option, license, sublicense or
agreement covering the item is valid, binding and enforceable against the
Company or its Subsidiary, as the case may be.

To the knowledge of the Company, all registered patents, copyrights, trademarks,
and service marks in the United States and any other jurisdiction are valid and
subsisting and are not subject to any claims, Encumbrances, taxes or other fees
except for periodic filing, annuity and maintenance fees. Except as set forth on
Schedule 5.21(b) and except for such infringement or misappropriation which
would not have a Material Adverse Effect, the Company and its Subsidiaries have
not, to the knowledge of the Company, infringed upon, misappropriated or
otherwise come into conflict with any valid and

 

- 12 -



--------------------------------------------------------------------------------

enforceable Intellectual Property rights of third parties, and there is no
pending or, to the knowledge of the Company, threatened claim or litigation
against the Company or any Subsidiary contesting the right to use any third
party’s Intellectual Property rights, asserting the misuse of any thereof, or
asserting the infringement or other violation thereof.

(c) All domain names owned by the Company or its Subsidiaries and material to
the business of the Company and its Subsidiaries (the “Domain Names”) have been
and are duly registered with Network Solutions and GoDaddy.com (together, the
“Registrars”) through the Registrars’ registration procedures, and are
operating, accessible domain names. The Company or a Subsidiary owns and, to the
best of the Company’s knowledge, has not waived, forfeited or granted to any
third parties, any rights, title or interest in or to the Domain Names
including, without limitation, any benefits, entitlements or rights of renewal
with respect to the Domain Names. The Registrars have not notified the Company
or any Subsidiary that any of the Domain Names have been placed on “hold” or are
otherwise subject to a dispute or potential dispute pursuant to Registrars’
dispute resolution policy.

(d) To the knowledge of the Company, none of the key employees of the Company or
any Subsidiary are obligated under any contract (including, without limitation,
licenses, covenants, or commitments of any nature) or other agreement, or
subject to any judgment, decree, or order of any court or administrative agency,
that would interfere with the use of his or her reasonable diligence to promote
the interests of the Company or that would conflict with the Company’s
businesses as presently conducted. Neither the execution, delivery or
performance of this Agreement, nor the carrying on of the Company’s businesses
by the employees of the Company and its Subsidiaries, nor the conduct of the
Company’s businesses as presently conducted, will conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
any contract, covenant, or instrument under which any such key employee is
obligated, and which conflict, breach or default would have a Material Adverse
Effect.

(e) Except as set forth on Schedule 5.21(e), the Company has entered into
commercially reasonable, for a company of like resources and business model,
non-compete, confidentiality and proprietary information and assignment of
inventions and other Intellectual Property agreements with the executive
officers of the Company and its Subsidiaries, seeking to protect, among other
things, the confidentiality of all Company Intellectual Property and to ensure
full and unencumbered ownership by the Company or a Subsidiary of all Company
Intellectual Property developed by such executive officers. The Company is not
aware of any violation by any such employees of such agreements.

(f) Except as set forth on Schedule 5.21(f), no stockholder, member, director,
officer or employee of the Company or any Subsidiary has any interest, right,
title or interest in any of the Company Intellectual Property.

 

- 13 -



--------------------------------------------------------------------------------

(g) To the knowledge of the Company, it is not, nor will it be, necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company or a Subsidiary, except
for valid and enforceable inventions, trade secrets or proprietary information
that have been assigned to the Company or a Subsidiary.

(h) Except as set forth on Schedule 5.21(h), the Company and its Subsidiaries
are not subject to any “open source” or “copyleft” obligations or otherwise
required to make generally available, or make any public disclosure of, any
source code either used or developed by the Company or any Subsidiary.

(i) The Company and its Subsidiaries maintain policies and procedures regarding
data security, privacy and data use that are commercially reasonable and, in any
event, comply with the Company’s obligations to its customers and applicable
laws, rules and regulations. To the knowledge of the Company, there have not
been, and the transaction contemplated under this Agreement will not result in,
any security breaches of any security policy, data use restriction or privacy
breach under any such policies or any applicable laws, rules or regulations.

5.22. Related-Party Transactions. Except as set forth in the SEC Reports or on
Schedule 5.22, no stockholder who beneficially owns 5% or more (on a
fully-diluted basis) of any class of equity securities, officer or director of
the Company or any Subsidiary or member of his or her immediate family is
currently indebted to the Company or any Subsidiary, nor is the Company or any
Subsidiary indebted (or committed to make loans or extend or guarantee credit)
to any of such individuals. Except as set forth in the SEC Reports or on
Schedule 5.22 hereto, as of the date hereof, no stockholder who beneficially
owns 5% or more (on a fully-diluted basis) of any class of equity securities,
officer or director of the Company and no member of the immediate family of any
stockholder who beneficially owns 5% or more (on a fully-diluted basis) of any
class of equity securities, officer or director of the Company is directly or
indirectly interested in any contract with the Company.

5.23. Title to Property and Assets. Neither the Company nor any Subsidiary owns
any real property. Except as set forth in the SEC Reports, on Schedule 5.23
hereto or as would not have a Material Adverse Effect, the Company and its
Subsidiaries own or have legally enforceable rights to use or hold for use their
personal property and assets free and clear of all Encumbrances except liens for
taxes not yet due and payable, purchase-money security interests entered into in
the ordinary course of business and such other Encumbrances, if any, that
individually or in the aggregate, do not and would not detract from the value of
any asset or property of the Company and its Subsidiaries or interfere with the
use or contemplated use of any personal property of the Company and its
Subsidiaries. With respect to any real property, neither the Company nor any
Subsidiary is in violation in any material respect of any of its leases. All
machinery, equipment, furniture, fixtures and other personal property and all
buildings, structures and other facilities, if any, including, without
limitation, office or other space used by the Company and its Subsidiaries in
the conduct of their business, are in good operating condition and fit for
operation in the ordinary course of business (subject to normal wear and

 

- 14 -



--------------------------------------------------------------------------------

tear) except for any defects which will not interfere with the conduct of normal
operations of the Company and its Subsidiaries. The Company has delivered to the
Purchaser true and complete copies of any leases related to the real property
used by the Company and its Subsidiaries in the conduct of their business.

5.24. Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representation in effecting transactions in securities of
the Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof. Except for
the representations and warranties contained in this Section 5, neither the
Company nor any other person or entity acting on behalf of the Company, makes
any representation or warranty, express or implied.

5.25. Absence of Changes. Since the date of the latest audited financial
statements included in the SEC Reports, except as set forth in a subsequent SEC
Report filed prior to the date hereof or as set forth on Schedule 5.25 or as
contemplated by this Agreement, or in connection with the Certificate of
Designation, this Agreement or the other Transaction Documents, there has not
been:

(1) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of its capital stock of the Company;

(2) any amendment of any term of any outstanding security of the Company;

(3) any transaction or commitment made, or any contract, agreement or settlement
entered into, by (or judgment, order or decree affecting) the Company relating
to its assets or business (including the acquisition or disposition of any
material amount of assets) or any relinquishment by the Company or any
Subsidiary of any contract or other right, other than transactions, commitments,
contracts, agreements or settlements (excluding settlements of litigation and
tax proceedings) in the ordinary course of business;

(4) any (A) grant of any severance or termination pay to (or amendment to any
such existing arrangement with) any director, officer or employee of the Company
or any Subsidiary, (B) entering into of any employment, deferred compensation,
supplemental retirement or other similar agreement (or any amendment to any such
existing agreement) with any director, officer or employee of the Company or any
Subsidiary, (C) increase in, or accelerated vesting and/or payment of, benefits
under any existing severance or termination pay policies or employment
agreements or (D) increase in or

 

- 15 -



--------------------------------------------------------------------------------

enhancement of any rights or features related to compensation, bonus or other
benefits payable to directors, officers or senior employees of the Company or
any Subsidiary, in each case, other than in the ordinary course of business
consistent with past practice; or

(5) any material tax election made or changed, any audit settled or any amended
tax returns filed;

(6) any Material Adverse Effect or any event or events that individually or in
the aggregate would have a Material Adverse Effect;

(7) any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Company’s and its Subsidiaries’
properties or assets when taken as a whole;

(8) any sale, assignment or transfer, or any agreement to sell, assign or
transfer, any material asset, liability, property, obligation or right of the
Company to any Person, including, without limitation, the Purchaser and its
Affiliates, in each case, other than in the ordinary course of business and
consistent with past practice;

(9) any obligation or liability incurred, or any loans or advances made, by the
Company to any of its Affiliates, other than expenses allowable in the ordinary
course of business of the Company;

(10) any purchase or acquisition of, or agreement, plan or arrangement to
purchase or acquire, any material property, rights or assets other than in the
ordinary course of business of the Company;

(11) any assignment, lease or other transfer or disposition, or any other
agreement or arrangement therefor by the Company or any Subsidiary of any
property or equipment having a value in excess of $50,000 except in the ordinary
course of business;

(12) other than in the ordinary course of business and consistent with past
practice, any expenditure by the Company or any Subsidiary (or series of related
expenditures) involving more than $50,000 singly or $100,000 in the aggregate;

(13) any waiver of any rights or claims of the Company or any Subsidiary, except
for such waivers which would not have a Material Adverse Effect;

(14) any agreement or commitment by the Company or any Subsidiary to do any of
the foregoing or any transaction by the Company or any Subsidiary outside the
ordinary course of business of the Company; or

 

- 16 -



--------------------------------------------------------------------------------

(15) any lien upon, or adversely affecting, any property or other assets of the
Company or any Subsidiary, except for such liens which would not have a Material
Adverse Effect.

5.26. Illegal Payments. Neither the Company nor any Subsidiary has, nor, to the
knowledge of the Company, has any director, officer, agent or employee of the
Company or any Subsidiary, paid, caused to be paid, or agreed to pay, directly
or indirectly, in connection with the business of the Company: (a) to any
government or agency thereof, any agent or any supplier or customer, any bribe,
kickback or other similar payment; (b) any contribution to any political party
or candidate (other than from personal funds of directors, officers or employees
not reimbursed by their respective employers or as otherwise permitted by
applicable law); or (c) intentionally established or maintained any unrecorded
fund or asset or made any false entries on any books or records for any purpose.

5.27. Suppliers and Customers. The Company does not have any knowledge of any
termination, cancellation or threatened termination or cancellation or
limitation of, or any dissatisfaction with, the business relationship between
the Company or any Subsidiary and any supplier, customer, vendor, customer or
client, except for any of the foregoing which would not have a Material Adverse
Effect or as set forth on Schedule 5.27 hereto.

5.28. Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as set forth in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

5.29. Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which the Company and the
Subsidiaries are engaged. The Company carries directors and officers insurance
coverage in the amount set forth on Schedule 5.29. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

5.30. Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the shares of Series B Preferred Stock,
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

5.31. Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification

 

- 17 -



--------------------------------------------------------------------------------

that the Commission is contemplating terminating such registration. Except as
set forth on Schedule 5.31, the Company has not, in the 12 months preceding the
date hereof, received notice from any Trading Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

5.32. Accountants. BDO Seidman, LLP, who expressed their opinion with respect to
the consolidated financial statements included in the SEC Reports, are
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the independent registered public accounting firm formerly or
presently employed by the Company and the Company is current with respect to any
fees owed to such accounting firm.

5.33. Solvency. The sum of the assets of the Company, both at a fair valuation
and at present fair salable value, exceeds its liabilities, including contingent
liabilities, and the Company has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted. The Company has
not incurred debt, and does not intend to incur debt, beyond its ability to pay
such debt as it matures. For purposes of this paragraph, “debt” means any
liability on a claim, and “claim” means (x) a right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured, or (y) a right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured. With respect to any such contingent
liabilities, such liabilities are computed at the amount which, in light of all
the facts and circumstances existing at the time, represents the amount which
can reasonably be expected to become an actual or matured liability.

5.34. Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate or articles of
incorporation, bylaws (or other organizational or charter documents) or the laws
of its state of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to the Purchaser as a result
of the Purchaser and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Series B Preferred Stock or the issuance
and delivery of the Conversion Shares and the Purchaser’s ownership of the
Series B Preferred Stock and the Conversion Shares.

5.35. Stock Options. With respect to stock options issued pursuant to the
Company’s Employee Benefit Plans (i) except as set forth in the SEC Reports,
including the

 

- 18 -



--------------------------------------------------------------------------------

financial statements included therein, or as set forth on Schedule 5.35 hereto,
each grant of a stock option was duly authorized no later than the date on which
the grant of such stock option was by its terms to be effective by all necessary
corporate action, including, as applicable, approval by the board of directors
of the Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents and (ii) each such grant was made in accordance with the material terms
of the Employee Benefit Plans, the Securities Act and all other applicable laws
and regulatory rules or requirements.

6. Conditions of Parties’ Obligations.

6.1. Conditions of the Purchaser’s Obligations. The obligations of the Purchaser
to purchase the shares of Series B Preferred Stock set forth on Schedule I
attached hereto at the Closing are subject to the fulfillment prior to the
Closing Date of all of the following conditions, any of which may be waived in
whole or in part by the Purchaser in its absolute discretion.

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct in all material respects on and as of the Closing Date except those
representations and warranties qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects, with the same effect as
though such representations and warranties had been made on and as of the
Closing Date.

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with it on or before the
Closing.

(c) Certificate of Designation. Prior to the Closing, (i) the Certificate of
Designation shall have been filed with the Secretary of State of the State of
Delaware, and (ii) the Purchaser shall have received confirmation from the
Secretary of State of the State of Delaware reasonably satisfactory to it that
such filing has occurred.

(d) Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities laws shall have been obtained for
the lawful execution, delivery and performance of this Agreement or the other
Transaction Documents, including, without limitation, the offer and sale of the
Securities.

(e) Investor Rights Agreement. The Investor Rights Agreement shall have been
executed and delivered by (i) Company and (ii) the Purchaser.

(f) No Stockholder Approval Required. No approval on the part of the
stockholders of the Company shall be required in connection with the execution
and delivery by the Company of the Certificate of Designation, this Agreement
and the other Transaction Documents and the consummation of the transactions to
be performed by the Company contemplated by the Transaction Documents.

 

- 19 -



--------------------------------------------------------------------------------

(g) Supporting Documents. The Purchaser at the Closing shall have received the
following:

(1) A good standing certificate of the Company and each Subsidiary;

(2) An opinion from Morgan, Lewis & Bockius LLP, counsel to the Company, dated
as of the Closing Date, in a form satisfactory to the Purchaser;

(3) Copies of resolutions of the Board of Directors of the Company (the
“Board”), certified by the Secretary of the Company, authorizing and approving
the filing of the Certificate of Designation, the execution, delivery and
performance of the Transaction Documents and all other documents and instruments
to be delivered pursuant hereto and thereto;

(4) Copy of the Amended and Restated Certificate of Incorporation and By-laws of
the Company, certified by the Secretary of the Company; and

(5) A certificate of incumbency executed by the Secretary of the Company
(A) certifying the names, titles and signatures of the officers authorized to
execute the documents referred to in subparagraphs (3) and (4) above and
(B) further certifying that the Certificate of Designation delivered to the
Purchaser at the time of the execution of this Agreement has been validly
adopted and has not been amended or modified.

(h) Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under the Certificate
of Designation, this Agreement and the other Transaction Documents (including
consents and waivers listed on Schedule 5.5), to issue the Series B Preferred
Stock and the Conversion Shares, and to carry out the transactions contemplated
hereby and thereby. All corporate and other action and governmental filings
necessary to effectuate the terms of the Certificate of Designation, this
Agreement, the other Transaction Documents, the Series B Preferred Stock and the
Conversion Shares, and other agreements and instruments executed and delivered
by the Company in connection herewith shall have been made or taken.

(i) Non-Compete and Confidentiality Agreements. Each of Philip D. Moyer, John
Ferrara, Sue Childs and Stefan Chopin shall have signed non-compete,
confidentiality and proprietary information and inventions agreements acceptable
to the Purchaser.

(j) Employment Agreements. The Purchaser shall be satisfied with the terms of
the Company’s employment agreements, including, but not limited to, the
Company’s agreement with its Chief Executive Officer.

 

- 20 -



--------------------------------------------------------------------------------

(k) No Effect on Nasdaq Listing. The Purchaser shall be satisfied that the
transactions contemplated hereby will not adversely impact the Company’s
continued listing on the Nasdaq Capital Market.

(l) No Material Adverse Effect. There shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

(m) Fees of Purchaser’s Counsel and Consultants. The Company shall have paid, in
accordance with Section 13.8, the fees, expenses and disbursements of the
Purchaser.

(n) By-laws. The Company shall have amended its by-laws in the form attached
hereto as Schedule 6.1(n).

(o) Benefit Plan; Charter Amendment. The Board of Directors of the Company shall
have approved an amendment (the “Plan Amendment”), subject to the approval of
the stockholders of the Company, to increase the number of shares reserved for
issuance under the Benefit Plan by 5,455,109 shares and an amendment to the
Company’s certificate of incorporation (the “Charter Amendment”), subject to the
approval of the stockholders of the Company, to increase the number of
authorized shares of Common Stock to 70,000,000.

(p) Rights Agreement. The Rights Agreement, by and between the Company and
American Stock Transfer & Trust Company, dated as of March 29, 2005, shall have
been terminated and be in no force and effect and all of the Rights (as defined
therein shall have been terminated or redeemed.

(q) Compliance Certificate. The Company shall have delivered to the Purchaser a
Compliance Certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date to the effect that the conditions specified in
subsections (a), (b), (c)(i), (d), (e)(i), (f), (h), (i), (l), (o) and (p) of
this Section 6.1 have been satisfied.

6.2. Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on the Closing
Date of all of the following conditions, any of which may be waived in whole or
in part by the Company.

(a) Covenants; Representations and Warranties. (i) The Purchaser at the Closing
Date shall have performed in all material respects all of its obligations and
conditions hereunder required to be performed or complied by it at or prior to
the Closing Date and (ii) the representations and warranties of the Purchaser at
the Closing Date contained in this Agreement shall be true and correct in all
material respects at and as of the Closing Date as if made at and as of the
Closing Date (except to the extent expressly made as of an earlier date, in
which case as of such earlier date).

 

- 21 -



--------------------------------------------------------------------------------

(b) Investor Rights Agreement. The Purchaser shall have executed and delivered
the Investor Rights Agreement.

6.3. Conditions of Each Party’s Obligations. The respective obligations of each
party to consummate the transactions at the Closing contemplated hereunder are
subject to the parties being reasonably satisfied as to the absence of
(a) litigation challenging or seeking damages in connection with the
transactions contemplated by this Agreement, any of the Transaction Documents or
the Certificate of Designation, in which there has been issued any order or
injunction delaying or preventing the consummation of the transactions
contemplated hereby, and (b) any statute, rule, regulation, injunction, order or
decree, enacted, enforced, promulgated, entered, issued or deemed applicable to
this Agreement or the transactions contemplated hereby by any court, government
or governmental authority or agency or legislative body, domestic, foreign or
supranational prohibiting or enjoining the transactions contemplated by this
Agreement.

7. Covenants.

7.1. Reporting Requirements; Access to Records. As long as the Purchaser holds
at least five percent (5%) of its originally issued Series B Preferred Stock and
the Company remains subject to the requirements of the Exchange Act, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. The Company further
agrees to make available to the Purchaser as long as the Purchaser holds Series
B Preferred Stock representing at least five percent (5%) of the issued and
outstanding shares of Common Stock on an as-converted basis, (i) such
information as the Company is required to file or furnish to the Commission,
within the time periods required by applicable law and regulations for filing or
furnishing such information with the Commission, (ii) such information as it
furnishes to its other shareholders as a class, (iii) unless otherwise requested
by the Purchaser, such information as it furnishes to its Board and committee
members, and (iv) reasonable access during normal business hours, upon
reasonable advance notice, to all of the books, records and properties of the
Company and its Subsidiaries, if any, and to all officers and employees of the
Company and such Subsidiaries (which access shall be given to the Purchaser’s
respective officers, employees, advisors, counsel and other authorized
representatives).

7.2. Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Series B Preferred Stock in a manner that would require the registration
under the Securities Act of the sale of the Series B Preferred Stock to the
Purchaser or that would be integrated with the offer or sale of the Series B
Preferred Stock for purposes of the rules and regulations of any Trading Market
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.

7.3. Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m. (New
York City time) on the fourth business day immediately following the date
hereof, file

 

- 22 -



--------------------------------------------------------------------------------

with the Commission a Current Report on Form 8-K, disclosing the material terms
of the transactions contemplated hereby and filing the Transaction Documents as
exhibits thereto. The Company and the Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor the Purchaser shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, with respect to any press release of the Purchaser, or without the
prior consent of the Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not include the
name of the Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of the Purchaser, except
(i) as required by federal securities law in connection with (A) any
registration statement contemplated by the Investor Rights Agreement, (B) the
Current Report on Form 8-K required by this Section 7.3, (C) any filing required
by the Commission and (D) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchaser with prior notice of such disclosure
permitted under this clause (ii).

7.4. Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue shares of Common Stock upon
conversion of the Series B Preferred Stock.

7.5. Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Trading Market. The Company will
take all action reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.

7.6. Filings. The Company shall make all filings with the Commission and its
Trading Markets as required by the transactions contemplated hereby. If at any
time the Purchaser determines that a filing under the Hart Scott-Rodino
Antitrust Improvements Act of 1976, as amended, is desirable or necessary and
makes such a request of the Company, the Company will cooperate in making such
filing and will pay for any and all filing fees and out-of-pocket expenses
incurred by the Purchaser in connection with any such filing.

7.7. Board Representation; Nomination of Chief Executive Officer. Immediately
following the Closing, the Company covenants and agrees that it will increase
the size of its Board to eight directors and, in accordance with the Certificate
of Designation, take all steps necessary to appoint two representatives of the
holders of Series B Preferred Stock to the Board (the “Series B Directors”), to
initially be John Connolly and Jeff Schwartz. The Company agrees that it will
reimburse the Series B Directors for costs and expenses in attending Board
meetings. For so long as any shares of Series B Preferred Stock remain
outstanding, the Company shall take all reasonable measures to cause the
Company’s Chief Executive Officer to

 

- 23 -



--------------------------------------------------------------------------------

be nominated and supported by the Company for election as a director, unless the
holders of a majority of the shares of Series B Preferred Stock then outstanding
determine otherwise and so notify the Company in writing.

7.8. Board Committees. The Company covenants and agrees that it will adjust the
membership on its Board committees so that at all times at least one of the
Series B Directors is a member of all committees of the Board, including the
Compensation Committee and the Nominating Committee, but excluding the Audit
Committee.

7.9. Benefit Plan Amendment; Charter Amendment. Unless otherwise determined by
the Board, with the consent of the Series B Directors, as promptly as
practicable following the Closing, the Company will submit the Plan Amendment
and Charter Amendment to the stockholders of the Company for approval and use
its best efforts to obtain such approval.

8. Transfer Restrictions; Restrictive Legend.

8.1. Transfer Restrictions. The Purchaser understands that the Company may, as a
condition to the transfer of any of the Securities, require that the request for
transfer be accompanied by an opinion of counsel reasonably satisfactory to the
Company, to the effect that the proposed transfer does not result in a violation
of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act;
provided, however, that an opinion of counsel shall not be required for a
transfer by the Purchaser that is (A) a partnership transferring all of the
assets owned by it to its partners or former partners pro rata in accordance
with partnership interests, (B) a corporation transferring to a wholly owned
subsidiary or a parent corporation that owns all of the capital stock of the
Purchaser, (C) a limited liability company transferring all of the assets owned
by it to its members or former members pro rata in accordance with their
interest in the limited liability company, (D) an individual transferring to the
Purchaser’s family member or trust for the benefit of the Purchaser, or
(E) transferring its Securities to any Affiliate of the Purchaser, in the case
of an institutional investor, or other Person under common management with the
Purchaser; and provided, further, that the transferee in each case agrees to be
subject to the restrictions in this Section 8. It is understood that the
certificates evidencing the Securities may bear substantially the following
legends:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

8.2. Unlegended Certificates. The Company shall be obligated to promptly reissue
unlegended certificates upon the request of any holder thereof at such time as
the holding

 

- 24 -



--------------------------------------------------------------------------------

period under Rule 144 or another applicable exemption from the registration
requirements of the Securities Act has been satisfied. The Company is entitled
to request from any holder requesting unlegended certificates under the
foregoing sentence an opinion of counsel reasonably acceptable to the Company to
the effect that the securities proposed to be disposed of may lawfully be so
disposed of without registration, qualification or legend.

9. Registration, Transfer and Substitution of Certificates for Securities.

9.1. Stock Register; Ownership of Securities. The Company will keep at its
principal office a register in which the Company will provide for the
registration of transfers of the Securities. The Company may treat the Person in
whose name any of the Securities are registered on such register as the owner
thereof and the Company shall not be affected by any notice to the contrary. All
references in this Agreement to a “holder” of any Securities shall mean the
Person in whose name such Securities are at the time registered on such
register.

9.2. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing Securities, and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
the Company or, in the case of any such mutilation, upon surrender of such
certificate for cancellation at the office of the Company maintained pursuant to
Section 9.1 hereof, the Company at its expense will execute and deliver, in lieu
thereof, a new certificate representing Securities of like tenor.

10. Definitions. Unless the context otherwise requires, the terms defined in
this Section 10 shall have the meanings specified for all purposes of this
Agreement.

Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 10, shall be construed in
accordance with GAAP. If and so long as the Company has one or more
Subsidiaries, such accounting terms shall be determined on a consolidated basis
for the Company and each of its Subsidiaries, and the financial statements and
other financial information to be furnished by the Company pursuant to this
Agreement shall be consolidated and presented with consolidating financial
statements of the Company and each of its Subsidiaries.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act; provided, that with
respect to Bain Capital, the term Affiliate shall also be deemed to include any
Person under common management with Bain Capital.

“Agreement” has the meaning assigned to it in the introductory paragraph hereof.

“Bain Capital” had the meaning assigned to it in the introductory paragraph
hereof.

“Benefit Plan” has the meaning assigned to it in Section 5.1(a).

 

- 25 -



--------------------------------------------------------------------------------

“Board” has the meaning assigned to it in Section 6.1(g)(3) hereof.

“Certificate of Designation” has the meaning assigned to it in Section 1 hereof.

“Charter Documents” has the meaning assigned to it in Section 5.8 hereof.

“Closing” has the meaning assigned to it in Section 3.1 hereof.

“Closing Date” has the meaning assigned to it in Section 3.1 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Common Stock” has the meaning assigned to it in Section 1 hereof.

“Company” has the meaning assigned to it in the introductory paragraph hereof.

“Company Intellectual Property” has the meaning assigned to it in
Section 5.21(a) hereof.

“Conversion Shares” has the meaning assigned to it in Section 1 hereof.

“Disclosure Schedule” has the meaning assigned to it in Section 5 hereof.

“Domain Names” has the meaning assigned to it in Section 5.21(c) hereof.

“Employee Benefit Plan” has the meaning assigned to it in Section 5.17(b)
hereof.

“Encumbrances” has the meaning assigned to it in Section 5.2 hereof.

“Environmental Law” has the meaning assigned to it in Section 5.20(b) hereof.

“ERISA” has the meaning assigned to it in Section 5.17(a) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

 

- 26 -



--------------------------------------------------------------------------------

“Hazardous Material” has the meaning assigned to it in Section 5.20(b) hereof.

“Intellectual Property” has the meaning assigned to it in Section 5.21(a)
hereof.

“Investor Rights Agreement” means the Investor Rights Agreement in the form
attached hereto as Exhibit B.

“knowledge” of the Company or any similar phrase means the current actual
knowledge of the following persons: Philip Moyer, John Ferrara, Stefan Chopin,
Sue Childs and Lauren Zinman.

“Material Adverse Effect” means (i) any material adverse effect on the issuance
or validity of the Securities or the transactions contemplated hereby or the
enforceability or validity of the Certificate of Designation or on the ability
of the Company to perform its obligations under this Agreement and the other
Transaction Documents or (ii) any material adverse effect on the condition
(financial or otherwise), properties, assets, liabilities, business or
operations of the Company and its Subsidiaries, taken as a whole.

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company during any 12 month period in excess of $100,000, (ii) the
breach of which by the Company or any of its Subsidiaries would reasonably be
expected to have a Material Adverse Effect or (iii) which are required to be
filed as exhibits by the Company with the SEC pursuant to Items 601(b)(4) and
601(b)(10) of Regulation S-K promulgated by the SEC.

“Material Permits” has the meaning assigned to it in Section 5.28 hereof.

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

“Purchase Date” has the meaning assigned to it in the introductory paragraph
hereof.

“Purchase Price” has the meaning assigned to it in Section 2 hereof.

“Purchaser” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Purchaser.

“SEC Reports” has the meaning assigned to it in Section 5.13(a) hereof.

“Securities” has the meaning assigned to it in Section 1 hereof.

 

- 27 -



--------------------------------------------------------------------------------

“Securities Act” or “Act” means the Securities Act of 1933, as amended.

“Series B Preferred Stock” has the meaning assigned to such term in Section 1
hereof.

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Documents” means this Agreement and the Investor Rights Agreement.

11. Enforcement.

11.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchaser on the one hand or the Company on the other hand shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to every other right, power or remedy, whether conferred by this
Agreement, any of the other Transaction Documents or the Certificate of
Designation or now or hereafter available at law, in equity, by statute or
otherwise. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Purchaser and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

11.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Purchaser or any other holder of
shares of Series B Preferred Stock and no delay in exercising any such right,
power or remedy conferred hereby or by the Certificate of Designation, or by any
of the other Transaction Documents or now or hereafter existing at law in
equity, by statute or otherwise, shall operate as a waiver of, or otherwise
prejudice, any such right, power or remedy.

12. Confidentiality. Except as otherwise agreed in writing by the Company, the
Purchaser agrees that it will use reasonable care to keep confidential and not
disclose, divulge, or

 

- 28 -



--------------------------------------------------------------------------------

use for any purpose (other than to monitor its investment in the Company) any
confidential information obtained from the Company pursuant to the terms of the
Transaction Documents (including notice of the Company’s intention to file a
registration statement), unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 12 by the Purchaser), (b) is or has been independently developed or
conceived by the Purchaser without use of the Company’s confidential
information, (c) is or has been made known or disclosed to the Purchaser by a
third party without a breach of any obligation of confidentiality such third
party may have to the Company or (d) was known to the Purchaser prior to
disclosure to the Purchaser by the Company; provided, however, that the
Purchaser may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any prospective purchaser of any Securities from the Purchaser,
if such prospective purchaser agrees to be bound by the provisions of this
Section 12; (iii) to any Affiliate, partner, member, stockholder or advisor of
the Purchaser in the ordinary course of business, provided that the Purchaser
informs such person that such information is confidential and directs such
person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, provided that the Purchaser promptly notifies the
Company of such disclosure and, if requested by the Company, reasonably
cooperates with the Company at the Company’s expense to minimize the extent of
any such required disclosure. Notwithstanding anything to the contrary herein,
the confidentiality obligations of this Section 12 shall survive the termination
of this Agreement.

13. Miscellaneous.

13.1. Waivers and Amendments. Upon the approval of the Company and the written
consent of the Purchaser, the obligations of the Company and the rights of the
Purchaser under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing.

13.2. Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) three
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (b) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

If to the Purchaser at its address set forth on Schedule I hereto.

with a copy to:

Ropes & Gray LLP

One International Place

 

- 29 -



--------------------------------------------------------------------------------

Boston, MA 02110

Attention: Joel F. Freedman, Esq.

Facsimile No.: (617) 951-7050

If to the Company:

EDGAR Online, Inc.

50 Washington Street

Norwalk, Connecticut 06854

Attention: Chief Executive Officer

Facsimile No.: 212-457-8222

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attention: Justin W. Chairman

Facsimile No: (215) 963-5001

or at such other address as the Company or the Purchaser each may specify by
written notice to the other parties hereto. Any party may give any notice,
request, consent or other communication under this Agreement using any other
means (including, without limitation, personal delivery, messenger service,
telecopy, first class mail or electronic mail), but no such notice, request,
consent or other communication shall be deemed to have been duly given unless
and until it is actually received by the party for whom it is intended. Any
party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 13.2.

13.3. Indemnification; Survival. The Company shall indemnify, save and hold
harmless the Purchaser, its directors, officers, employees, partners,
representatives and agents (each, a “Purchaser Indemnified Party”) from and
against (and shall promptly reimburse such indemnified persons for) any and all
liability, loss, cost, damage, reasonable attorneys’ and accountants’ fees and
expenses, court costs and all other out-of-pocket expenses incurred
(collectively, “Losses”) in connection with or arising from claims, actions,
suits, proceedings or similar claims by any person or entity (other than any
Purchaser Indemnified Party) associated, arising out of or relating to (i) the
execution, delivery and performance of this Agreement, any of the other
Transaction Documents or the Certificate of Designation, (ii) the transactions
contemplated hereby or thereby, (iii) the ownership by the Purchaser of the
Securities or (iv) the rights of the Purchaser to elect directors to the
Company’s Board. This indemnification provision shall be in addition to the
rights of the Purchaser to bring an action against the Company for breach of any
term of this Agreement, the other Transaction Documents or the Certificate of
Designation.

 

- 30 -



--------------------------------------------------------------------------------

13.4. No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

13.5. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of the Purchaser
and the successors of the Company, whether so expressed or not.

13.6. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

13.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of law principles.

13.8. Fees and Expenses. The Company agrees to pay, reimburse and hold the
Purchaser harmless from liability for the payment of all out-of-pocket fees and
expenses up to $180,000 incurred by it in connection with its diligence
investigation of the Company, the preparation and negotiation of this Agreement
and the consummation of the transactions contemplated hereby, regardless of
whether the purchase of shares of Series B Preferred Stock by the Purchaser
pursuant to this Agreement is consummated. An estimate of the fees and expenses
of third parties may be paid by checks delivered or wire transfers to such
parties at the Closing by the Purchaser, the amount of such checks or wire
transfers being deducted from the aggregate amount to be paid by the Purchaser
at the Closing for the shares of Series B Preferred Stock to be purchased by
them hereunder. The reasonable fees and expenses of the Purchaser may include,
without limitation:

(a) the fees and expenses of counsel, consultants and accountants and out of
pocket expenses, including diligence and travel expenses, of the Purchaser,
arising in connection with the preparation, negotiation and execution of the
Certificate of Designation and the Transaction Documents and the consummation of
the transactions contemplated thereby,

(b) all costs of the Company’s performance and compliance with the Certificate
of Designation or the Transaction Documents, and

(c) stamp and other taxes, excluding income taxes, which may be payable with
respect to the execution and delivery of the Certificate of Designation or the
Transaction Documents, or the issuance, delivery or acquisition of the shares of
Series B Preferred Stock or upon the conversion of the shares of Series B
Preferred Stock.

 

- 31 -



--------------------------------------------------------------------------------

13.9. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the State of New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 13.2 shall be deemed effective service of
process on such party.

13.10. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, THE PURCHASER AND THE COMPANY HEREBY WAIVE, AND COVENANT
THAT NEITHER THE COMPANY NOR THE PURCHASER WILL ASSERT, ANY RIGHT TO TRIAL BY
JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE, IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT
MATTER HEREOF OR THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PURCHASER AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT
OR OTHERWISE. The Company acknowledges that it has been informed by the
Purchaser that the provisions of this Section 13.10 constitute a material
inducement upon which the Purchaser is relying and will rely in entering into
this Agreement. The Purchaser or the Company may file an original counterpart or
a copy of this Section 13.10 with any court as written evidence of the consent
of the Purchaser and the Company to the waiver of the right to trial by jury.

13.11. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

13.12. Entire Agreement. The Certificate of Designation and the Transaction
Documents contain the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof and such agreements supersede and replace
all other prior agreements, written or oral, among the parties hereto with
respect to the subject matter hereof and thereof.

13.13. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the

 

- 32 -



--------------------------------------------------------------------------------

maximum extent allowable by law, be modified by such court so that it becomes
enforceable, and, as modified, shall be enforced as any other provision hereof,
all the other provisions hereof continuing in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed as of the day and year first above written.

 

THE COMPANY EDGAR ONLINE, INC. By:  

/S/ PHILIP D. MOYER

Name:   Philip D. Moyer Title:   President and Chief Executive Officer

Signature Page to Series B Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed as of the day and year first above written.

 

 

THE PURCHASER BAIN CAPITAL VENTURE INTEGRAL INVESTORS, LLC By:   Bain Capital
Venture Investors, LLC, its administrative member By:  

/S/ JEFFREY SCHWARTZ

Name:   Title:   Authorized Person

Signature Page to Series B Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Shares Purchased    Consideration

Bain Capital Venture Integral Investors, LLC

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

Attention: Jeffrey Schwartz

   120,000    $ 12,000,000



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

EXHIBIT B

INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 6.1(n)

Form of Bylaws